FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         April 3, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
BETTY DIANE EVANS,

             Plaintiff-Appellant,

v.                                                          No. 12-5097
                                                  (D.C. No. 4:10-CV-00690-TLW)
CAROLYN W. COLVIN, Acting                                   (N.D. Okla.)
Commissioner of Social Security
Administration,*

             Defendant-Appellee.


                            ORDER AND JUDGMENT**


Before BRISCOE, Chief Judge, HOLLOWAY, Senior Circuit Judge, and
TYMKOVICH, Circuit Judge.


      Plaintiff-appellant Betty Diane Evans appeals from an order of the district

court affirming the Commissioner’s decision denying her application for


*
       In accordance with Rule 43(c)(2) of the Federal Rules of Appellate Procedure,
Carolyn W. Colvin is substituted for Michael J. Astrue as the defendant-appellee in
this action.
**
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Supplemental Security Income benefits (SSI). Ms. Evans filed for these benefits on

August 18, 2008, with a protected filing date of August 14, 2008. She alleged

disability based on arthritis in her hand, neck and back, and emotional problems. The

agency denied her applications initially and on reconsideration.

      On February 25, 2010, Ms. Evans received a de novo hearing before an

administrative law judge (ALJ). The ALJ determined that she retained the residual

functional capacity (RFC) to perform the full range of light and sedentary work,

limited by her inability to climb ropes, ladders, and scaffolds, and her inability to

work in environments where she would be exposed to unprotected heights and

dangerous moving machine parts. She would be able to understand, remember, and

carry out simple to moderately detailed instructions and could interact with

co-workers and supervisors, under routine supervision.

      Given this RFC, the ALJ found that Ms. Evans could return to her past

relevant work as a motel housekeeper and a lawn worker. Alternatively, there were a

significant number of other jobs that she could perform in the national or regional

economy, including laundry sorter, assembler, bonder assembler, and sorter.

Applying the Medical-Vocational Guidelines, 20 C.F.R. pt. 404, Subpt. P, App. 2,

rule 202.17 (the grids) as a framework, the ALJ concluded that Ms. Evans was not

disabled within the meaning of the Social Security Act. The Appeals Council denied

review, making the ALJ’s decision the Commissioner’s final decision.




                                          -2-
      “We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the correct

legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (internal quotation marks omitted).

      The Commissioner follows a five-step sequential evaluation process

to determine whether a claimant is disabled. See Williams v. Bowen, 844 F.2d 748,

750-52 (10th Cir. 1988) (describing process). The claimant bears the burden

of establishing a prima facie case of disability at steps one through four. See id.

at 751 n.2. If the claimant successfully meets this burden, the burden of proof shifts

to the Commissioner at step five to show that the claimant retains a sufficient RFC to

perform work in the national economy, given her age, education and work

experience. See id. at 751.

      Here, the ALJ denied benefits alternatively at both steps four and five. On

appeal, Ms. Evans asks whether the ALJ (1) deprived her of her right to due process

by failing to make a full and fair inquiry and by citing to alleged evidence not in the

record; (2) performed a proper evaluation of her past drug and alcohol abuse;

(3) properly included all of her impairments in his hypothetical questions to the

vocational expert; (4) properly considered the medical source evidence; and

(5) performed a proper credibility determination. The district court considered each




                                          -3-
of these questions and, in a well-reasoned and thorough opinion and order, concluded

that appellant failed to demonstrate reversible error in the ALJ’s decision.

      Having carefully reviewed the issues presented in light of the briefs, the

record, and the applicable law, including the appropriate standards of review set forth

above, we affirm the denial of benefits for substantially the reasons stated in the

district court’s Opinion and Order, dated March 28, 2012.


                                                Entered for the Court


                                                Timothy M. Tymkovich
                                                Circuit Judge




                                          -4-